Citation Nr: 0204973	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-17 854	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for poor circulation in 
both legs.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO).  In 
July 2000, the veteran testified at a Board hearing at the 
RO.  

In a September 2000 decision, the Board granted service 
connection for residuals of a right ankle fracture, and 
denied service connection for poor circulation in both legs 
and bilateral pes planus.  The veteran appealed the Board's 
decision regarding the denial of service connection for poor 
circulation in both legs and bilateral pes planus to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending at the Court, the veteran's attorney filed a 
motion to dismiss the appeal in May 2001 on the basis that 
the veteran had died in April 2001.  In a June 2001 Order, 
the Court vacated the Board's September 2000 decision and 
dismissed the veteran's appeal in accordance with Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1954 to March 1957.  

2.  In June 2001, the Board was notified that the veteran 
died on April [redacted], 2001.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
J.F. GOUGH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



